JOHNNY W. RAINES,                 )
                                  )
      Plaintiff/Appellant,        )   Appeal No.
                                  )   01-A-01-9508-CH-00364
v.                                )
                                  )   Davidson Chancery
CHARLES TRAUGHBER, Chairman,      )   No. 93-1860-III
TENNESSEE BOARD OF PAROLES,       )
et al,                            )

      Defendants/Appellees.
                                  )
                                  )                   FILED
                                                          December 18,
                                                              2001
                COURT OF APPEALS OF TENNESSEE
                                                      Cecil Crowson, Jr.
                                                          Appellate Court Clerk
                 MIDDLE SECTION AT NASHVILLE


     APPEAL FROM THE CHANCERY COURT FOR DAVIDSON COUNTY

                    AT NASHVILLE, TENNESSEE


         THE HONORABLE ROBERT S. BRANDT, CHANCELLOR




JOHNNY W. RAINES
# 114237
R.M.S.I., UNIT 6
7475 Cockrill Bend Ind. Rd.
Nashville, Tennessee 37209-1010
     PRO SE PLAINTIFF/APPELLANT


CHARLES W. BURSON
Attorney General and Reporter

EUGENE J. HONEA
Assistant Attorney General
Criminal Justice Division
450 James Robertson Parkway
Nashville, Tennessee 37243-0493
     ATTORNEYS FOR DEFENDANTS/APPELLEES




                       REVERSED AND REMANDED
                                             SAMUEL L. LEWIS, JUDGE
                            O   P I N I O N


       This is an appeal by petitioner, Johnny W. Raines, from the

trial court's dismissal of his petition for certiorari from a

decision of the Tennessee Board of Paroles (Board).



       Petitioner   filed   his   petition   on   28   June   1993.   The

Chancellor dismissed the petition holding that it was not filed

within sixty days from the entry of judgment.



       Tennessee Code Annotated section 27-9-102 provides:

       Such party shall, within sixty (60) days from the
       entry of the order or judgment, file a petition of
       certiorari in the chancery court of any county in
       which any one or more of the petitioners, or any
       one or more of the material defendants reside, or
       have their principal office, stating briefly the
       issues involved in the cause, the substance of the
       order or judgment complained of, of the respects in
       which the petitioner claims the order or judgment
       is erroneous, and praying for an accordant review.



       The final disposition of petitioner's board of parole

hearing is dated April 30, 1993.       It does not bear a date which it

was filed by the Board of Paroles.



       The state argues that the date for the running of the sixty

days within which to file certiorari runs from the date that the

last member of the Board of Paroles signed off on the denial of

parole, which is April 16, 1993.       We respectfully disagree.



       In Carter v. Board of Zoning Appeals, 377 S.W.2d 914, 916

(Tenn. 1964), the Supreme Court in dealing with this issue stated:


       In this transcript of the proceedings before the
       Board, this order shows a date of Monday, February
       11, 1963.   However, as stated, the petition for
       certiorari alleges the order was not "issued" until
       April 24, 1963. Under T.C.A. §27-902, the time for


                                   2
       filing the petition for certiorari runs from the
       entry of the order or judgment and not from the
       rendition of the judgment.

       The distinction between the "rendition" of a
       judgment and the "entry" of a judgment or order was
       clearly pointed out by the Court in Jackson v.
       Jarratt, 165 Tenn. 76, 52 S.W.2d 137, in which the
       Court stated:

               "'Rendered' means expressed or announced
               in a conclusive manner and with decisive
               effect, certainly so when at the same
               time notation of it is made on a
               judgment docket, or other more or less
               permanent memorandum record kept by the
               Judge for the purpose. 'The rendi-tion
               of judgment, and the entry of judgment,
               are different and distinct, each from
               the other. The former is the act of the
               court, while the latter is the act of
               the clerk of the court.
               * * * To render judgment is to return or
               give judgment; and it can not be said,
               in our opinion, that the phrase, in any
               of its forms, includes the idea of
               making a written entry or record of a
               judgment.'" P.79 of 165 Tenn., p. 138 of
               52 S.W.2d.

       In the Jackson case, the Court held that, although
       the then applicable statute (Section 8980 of the
       1932 Code) required a motion for a new trial be
       made at the term at which the decree sought to be
       affected is "rendered," a judgment could not be
       entered nunc pro tunc so as to cut off a party's
       right to appeal. The distinction between "rendi-
       tion" of judgment and "entry" of judgment in the
       Jackson case seems to be universally recognized.

Id. at 916.



       As we have stated, denial of parole from which the petition

or certiorari is taken is dated 30 April 1993, but does not bear a

date on which it was filed.         However, we may presume that the

instrument was not filed before the date contained within it.              We

are therefore of the opinion that the document was filed no earlier

than 30 April 1993.



       It therefore results that the petition of certiorari was

filed within sixty days therefore, the judgment of the Chancellor

dismissing    the   petition   because   it   was   not   timely   filed   is

reversed.    The cause is remanded to the Chancery Court for further

                                    3
necessary proceedings.   Costs on appeal are taxed to the Board of

Parole.




                                 __________________________________
                                 SAMUEL L. LEWIS, JUDGE



CONCUR:



_________________________________
BEN H. CANTRELL, JUDGE



_________________________________
WILLIAM C. KOCH, JR., JUDGE




                                4